EXHIBIT 10.3




































SECURITY AGREEMENT
dated as of
November 6, 2020,
between
KNICKS HOLDINGS, LLC
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent










--------------------------------------------------------------------------------



Table of Contents
Page
ARTICLE I


Definitions
SECTION 1.01. Defined Terms
1
SECTION 1.02. Other Defined Terms
2
ARTICLE II


[Reserved]
ARTICLE III


Security Interests in Personal Property
SECTION 3.01. Security Interest
4
SECTION 3.02. Representations and Warranties
5
SECTION 3.03. Covenants
5
SECTION 3.04. Distribution Account
6
SECTION 3.05. Debt Service Account
7
ARTICLE IV


Remedies
SECTION 4.01. Remedies upon Default
8
SECTION 4.02. Application of Proceeds
10
SECTION 4.03. Remedies Subject to NBA Consent Letter
11
ARTICLE V


Miscellaneous
SECTION 5.01. Notices
12
SECTION 5.02. Security Interest Absolute
12
SECTION 5.03. Survival of Agreement
12
SECTION 5.04. Binding Effect; Several Agreement
13
SECTION 5.05. Successors and Assigns
14
SECTION 5.06. Collateral Agent’s Fees and Expenses; Indemnification
14
SECTION 5.07. The Collateral Agent; Collateral Agent Appointed Attorney-in-Fact;
Notifications
15
SECTION 5.08. Applicable Law
18
SECTION 5.09. Waivers; Amendment
18






--------------------------------------------------------------------------------

Contents, p. ii




Page


SECTION 5.10. WAIVER OF JURY TRIAL
19
SECTION 5.11. Severability
19
SECTION 5.12. Counterparts
19
SECTION 5.13. Headings
19
SECTION 5.14. Jurisdiction; Consent to Service of Process
20
SECTION 5.15. Termination or Release
20



Schedules
Schedule 1    Names
Schedule 2    Current Locations
Schedule 3    Filings








--------------------------------------------------------------------------------



SECURITY AGREEMENT, dated as of November 6, 2020 (this “Agreement”), between
KNICKS HOLDINGS, LLC, a Delaware limited liability company (the “Grantor”), and
JPMORGAN CHASE BANK, N.A., as Collateral Agent (the “Collateral Agent”).
Reference is made to the Credit Agreement, dated as of November 6, 2020 (such
agreement, as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Grantor, as the HoldCo Borrower, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Agent. The Lenders have agreed to extend credit to the HoldCo Borrower on the
terms and subject to the conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Accordingly, the
parties hereto agree as follows:


ARTICLE I.
Definitions
SECTION 1.01.Defined Terms. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
All terms defined in the New York UCC (as defined herein) and not defined in
this Agreement or the Credit Agreement have the meanings specified therein.
(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.







--------------------------------------------------------------------------------

2
SECTION 1.02.Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Activation Notice” has the meaning assigned to such term in Section 3.04 of
this Agreement.
“Ancillary Document” has the meaning assigned to such term in Section 5.04(b) of
this Agreement.
“Cash Dominion Period” means each period (a) commencing on any day when a
Section 2.08(b) Prepayment Event shall have occurred and continuing until the
first day thereafter on which no Section 2.08(b) Prepayment Event shall exist,
or (b) commencing on any day when an Event of Default shall have occurred and
continuing until the first day thereafter on which no Event of Default shall
exist and the Agent shall have received a certificate to that effect from a
Financial Officer.
“Collateral” has the meaning assigned to such term in Section 3.01 of this
Agreement.
“Collateral Agent Costs” has the meaning assigned to such term in Section 4.02
of this Agreement.
“Collateral Indemnitee” has the meaning assigned to such term in Section 5.06(b)
of this Agreement.
“Control Agreement” means, with respect to the Distribution Account, a
“springing” control agreement in form and substance reasonably satisfactory to
the Collateral Agent, duly executed and delivered by the Grantor, the Collateral
Agent and the depositary bank with which such account is maintained.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Credit Agreement Obligations” has the meaning given to such term in the
definition of “Secured Obligations”.
“Debt Service Account” means that certain deposit account, opened in accordance
with and identified as the Debt Service Account in Section 5.20 of the Credit
Agreement, maintained with the Collateral Agent, for the purpose of receiving,
holding and disbursing the Debt Service Reserve Amount or any other amounts
required to be deposited therein by the Grantor pursuant to Section 2.19(a) of
the Credit Agreement.
“Distribution Account” means that certain deposit account, opened in accordance
with and identified as the Distribution Account in Section 5.20 of the Credit
Agreement, maintained with the Collateral Agent for the purpose of receiving and
disbursing all Grantor Distributions.
“Facility” means the credit facility established pursuant to the Credit
Agreement.





--------------------------------------------------------------------------------

3
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Grantor.
“Foreclosure Event” means the occurrence of any Event of Default and, as a
result thereof, the occurrence of (a) the acceleration (including any automatic
acceleration in connection with any bankruptcy or insolvency proceeding) of the
maturity of the principal amount of any Loan under the Credit Agreement or
(b) the commencement of (or the election to commence) the exercise of remedies
in respect of the Collateral.
“Grantor” means the HoldCo Borrower.
“Grantor Distributions” means (i) any distributions made by TeamCo and required
to be deposited into the Distribution Account pursuant to Section 5.22 of the
Credit Agreement and (ii) all TeamCo Equity Proceeds required to be deposited
into the Distribution Account pursuant to Section 5.22 of the Credit Agreement.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
“Section 2.08(b) Prepayment Event” means any Default under the Credit Agreement
resulting from the Grantor’s failure to comply with Section 2.08(b) of the
Credit Agreement.
“Secured Obligations” means (a) the due and punctual payment by the Grantor of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans
under the Credit Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for payment or otherwise, and (ii) all
other monetary obligations of the Grantor to any of the Secured Parties under
the Credit Agreement and each of the other Loan Documents, including obligations
to pay fees, expense and reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations (other than Loans under the Credit Agreement)
incurred during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual performance of all other obligations of
the Grantor under or pursuant to the Credit Agreement and each of the other Loan
Documents (the foregoing clauses (a) and (b) are collectively herein referred to
as the “Credit Agreement Obligations”) and (c) the due and punctual payment and
performance of all obligations of the Grantor under each Swap Agreement that (i)
is in effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (ii) is entered into after the
Effective Date with (or assigned to) any counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into (or
assigned) (the “Swaps Obligations”).
“Secured Parties” means (a) the Lenders, (b) the Agent under the Credit
Agreement and the Collateral Agent, (c) each counterparty to any Swap Agreement
with the Grantor that either (i) is in effect on the Effective Date if such
counterparty is a Lender or an Affiliate of a





--------------------------------------------------------------------------------

4
Lender as of the Effective Date or (ii) is entered into after the Effective Date
if such counterparty is a Lender or an Affiliate of a Lender at the time such
Swap Agreement is entered into, and (d) the successors and assigns of each of
the foregoing.
“Security Interest” has the meaning assigned to such term in Section 3.01.
ARTICLE II.
[Reserved]


ARTICLE III.
Security Interests in Personal Property


SECTION 3.01.Security Interest.  (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, the Grantor hereby
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”), in all of the Grantor’s right, title or interest in or to
any and all of the following assets and properties now owned or at any time
hereafter acquired by the Grantor or in which the Grantor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”):
(i)the Distribution Account;
(ii)the Debt Service Account;
(iii)all investment property that shall arise from any investment from time to
time in the Debt Service Account or the Distribution Account;
(iv)all money market deposit accounts maintained with the Collateral Agent for
the purpose of investing amounts deposited in the Distribution Account and the
Debt Service Account;
(v)all books and records pertaining to any of the foregoing; and
(vi)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given to the
Grantor by any Person with respect to any of the foregoing.
This Agreement shall not constitute a grant of a security interest in any
property or assets to the extent that, and for so long as, such grant of a
security interest is prohibited by any requirement of law, rule or regulation or
requires a consent not obtained of any Governmental Authority pursuant to any
such law, rule or regulation, except in each case to the extent that such
requirement of law, rule or regulation or requiring such consent is ineffective
under applicable law, rule or regulation.







--------------------------------------------------------------------------------

5
(b)The Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction in the United States
any initial financing statements and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including whether the Grantor is an organization, the type of organization and
any organizational identification number issued to the Grantor. The Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.
(c)The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of the Grantor with respect to or arising out of the
Collateral.
SECTION 3.02Representations and Warranties. The Grantor represents and warrants
to the Collateral Agent and the Secured Parties that:
(a)The Grantor has good and valid rights in or title to all Collateral and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval (i) that has
been obtained or (ii) the failure of which to obtain could not reasonably be
expected to have a material adverse effect on the rights of the Secured Parties
hereunder.
(b)The Security Interest constitutes a legal and valid security interest in all
the Collateral securing the payment and performance of the Secured Obligations.
The Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Permitted Encumbrances (including the rights of the NBA
Entities set forth in the NBA Consent Letter and the NBA Constitution).
(c)The Grantor’s interest in the Collateral is owned by the Grantor free and
clear of any Lien, except for Liens expressly permitted pursuant to
Section 5.09(a) of the Credit Agreement and the applicable terms of the other
Loan Documents. The Grantor has neither filed nor consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Collateral, (ii) any assignment
in which the Grantor assigns any Collateral or (iii) any assignment in which the
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 5.09(a) of the Credit Agreement and the applicable terms of the other
Loan Documents and subject to the Grantor’s rights under Section 3.03(d).
SECTION 3.03.Covenants.
(a)The Grantor shall, at its own expense, take any and all actions necessary to
defend its title to or interest in the Collateral against all Persons and to
defend the Security Interest of the Collateral Agent in such Collateral, and the
priority thereof, against any Lien not expressly permitted pursuant to
Section 5.09(a) of the Credit Agreement.





--------------------------------------------------------------------------------

6
(b)The Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith.
(c)At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not expressly permitted pursuant
to Section 5.09(a) of the Credit Agreement and the applicable terms of the other
Loan Documents, and may pay for the maintenance and preservation of the
Collateral, in each case to the extent the Grantor fails to do so as required by
the Credit Agreement, any other Loan Document or this Agreement, and the Grantor
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing the Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of the Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the Loan Documents.
(d)The Grantor agrees to indemnify and hold harmless the Collateral Agent and
the Secured Parties from and against any and all liability for the Grantor’s
performance of or failure to perform any of the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof.
(e)The Grantor shall not make or permit to be made any collateral assignment,
pledge or hypothecation of the Collateral and shall not grant any other Lien in
respect of the Collateral, except as expressly permitted by Section 5.09(a) of
the Credit Agreement. The Grantor shall not make or permit to be made any
transfer of the Collateral, except that subject to Section 4.02 hereof and the
NBA Consent Letter (x) so long as no Cash Dominion Period is in effect, amounts
in the Distribution Account, and (y) amounts distributable to the Grantor out of
the Debt Service Account in accordance with Section 2.19 of the Credit Agreement
to the extent not required to fund Secured Obligations that, at the time of
receipt are due and payable, in each case may be used and disbursed by the
Grantor without restriction. Notwithstanding the foregoing or anything to the
contrary in this Agreement or any other Loan Document, the Grantor (i) shall not
be restricted in the exercise of any of its operative rights that constitute the
Collateral and (ii) may make Restricted Payments to the extent permitted under
Section 5.15 of the Credit Agreement.
SECTION 3.04Distribution Account. (a) The Grantor has established the
Distribution Account into which the Grantor Distributions shall be deposited.
All Grantor Distributions shall be transferred into the Distribution Account;
provided, however, that, if for any reason the Grantor shall receive any Grantor
Distributions that have not been transferred into the Distribution Account, the
Grantor agrees to promptly deposit such Grantor Distributions into the
Distribution Account, and until they are so deposited such payments shall be
held in trust by the Grantor for the Collateral Agent.





--------------------------------------------------------------------------------

7
(b)The Grantor shall ensure that at all times after the Effective Date the
depositary bank where the Distribution Account is maintained shall have entered
into a Control Agreement with respect to the Distribution Account. The Control
Agreement shall provide, among other things, that such depositary bank agrees,
from and after the receipt of a notice (an “Activation Notice”) from the
Collateral Agent to (i) follow instructions originated by the Collateral Agent
directing disposition of the funds in the Distribution Account without further
consent by the Grantor and (ii) cease complying with instructions concerning the
Distribution Accounts and funds on deposit therein originated by the Grantor or
its representatives. Subject to the NBA Consent Letter and Section 4.02 hereof,
the Collateral Agent agrees with the Grantor that the Activation Notice may be
given by the Collateral Agent at any time that the Collateral Agent determines
that a Cash Dominion Period has commenced and is continuing, and shall be given
by the Collateral Agent at the written direction of the Required Lenders during
any Cash Dominion Period.
(c)The Collateral Agent shall also promptly release funds in the Distribution
Account to the extent that such funds are not required to be applied pursuant to
the Credit Agreement and no Cash Dominion Period has commenced and is
continuing.
(d)Subject to the terms of the NBA Consent Letter and Sections 4.02(c) and
4.02(d) hereof, if at any time the amount in the Debt Service Account is less
than the Debt Service Reserve Amount, the Collateral Agent is hereby authorized
and directed by the Grantor to utilize any funds in the Distribution Account to
fund any amounts required to be funded by the Grantor in the Debt Service
Account pursuant to Section 2.19 of the Credit Agreement without the necessity
of any further approval or authorization of the Grantor.
(e)Without the prior written consent of the Collateral Agent, the Grantor shall
not modify or amend the instructions pursuant to any Control Agreement or close
or amend the terms of the Distribution Account.
SECTION 3.05.Debt Service Account. (a) The Grantor has established, for the
benefit of the Secured Parties, the Debt Service Account into which the Debt
Service Reserve Amount and any other amounts required to be deposited therein by
the Grantor pursuant to Section 2.19 of the Credit Agreement shall be deposited.
The Debt Service Account is, and shall remain, under the sole dominion and
control of the Collateral Agent.
(b)Subject to the NBA Consent Letter, whenever any amount of principal of or
interest on any Loans under the Credit Agreement, or any other amounts owed by
the Grantor are due and payable under the Credit Agreement, unless such
principal, interest or other amount is paid when due by the Grantor, the
Collateral Agent shall, and is hereby authorized and directed by the Grantor to,
utilize any funds then in the Debt Service Account to make payment of such
principal, interest or other amount (and to convert any Eligible Investments in
any such account to cash for purposes of making any such payment), in each case
without the necessity of any further approval or authorization of the Grantor.
The Collateral Agent shall promptly notify the Grantor of any such payment
effected pursuant to the immediately preceding sentence.
(c)The Collateral Agent shall, at the direction of the Grantor and at the
Grantor’s sole risk and expense, invest any deposits held in the Debt Service
Account in Eligible Investments (other than money market deposit accounts) as
determined by the Grantor in its sole





--------------------------------------------------------------------------------

8
discretion. In the absence of any written direction from the Grantor, the
Collateral Agent shall invest amounts held in the Debt Service Account in a
demand deposit account administered by, and maintained with and in the name of,
the Collateral Agent. Any profits or other amounts earned on such Eligible
Investments shall be for the account of the Grantor, and shall, in the absence
of an Event of Default, be distributed to the Grantor upon request. The
Collateral Agent shall, and is hereby authorized and directed by the Grantor to,
liquidate any such investments to provide cash funds as and when required, after
application of all other cash in such accounts, to make any payments required
pursuant to clause (b) above or Section 2.19 of the Credit Agreement.
(d)The Collateral Agent shall also release funds in the Debt Service Reserve
Amount to the extent permitted under the Credit Agreement, including releasing
funds to the Grantor as provided in Section 2.19 of the Credit Agreement.
ARTICLE IV.
Remedies


SECTION 4.01.Remedies upon Default. (a) Upon the occurrence and during the
continuance of an Event of Default, the Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (i) with or without legal process and
with or without prior notice or demand for performance, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law and (ii) subject to the NBA Consent Letter and Section 4.02
hereof, with regard to each of the Distribution Account and the Debt Service
Account, to give notice to the depository institution of the occurrence of an
Event of Default whereupon further payments or withdrawals from such account
shall be made only with the consent, and at the direction of, the Collateral
Agent (on behalf of the Secured Parties) for application in accordance with
Section 4.02 below. Without limiting the generality of the foregoing, the
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of the Grantor, and the Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
the Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Collateral Agent shall give the Grantor 10 days’ written notice (which the
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or





--------------------------------------------------------------------------------

9
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of the Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from the Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to the Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and the Grantor shall not be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
The Required Lenders and the Collateral Agent will at all times have the
exclusive right to exercise any right or remedy with respect to the Collateral
after the occurrence of an Event of Default and shall have the exclusive right
to determine the specific Collateral that is the subject of any such right or
remedy and to direct the time, method and place for exercising any such right or
remedy or conducting any proceeding with respect thereto. The Collateral Agent
shall not be required to exercise any right or remedy with respect to the
Collateral or any portion thereof except at the direction of or with the consent
of the Required Lenders and will be fully protected in acting or refraining from
acting in any manner so directed or consented to by the Required Lenders and
will have no liability to any Secured Party for any action or failure to act
which is in accordance with any such direction or consent.





--------------------------------------------------------------------------------

10
SECTION 4.02.Application of Proceeds. (a) Subject to the terms of the NBA
Consent Letter, the Collateral Agent shall, after and during the continuance of
a Foreclosure Event, apply the proceeds of any collection or sale of Collateral,
including any such proceeds consisting of cash (other than the Grantor’s right,
title and interest in (x) the Debt Service Account, including any cash therein,
which shall be applied in accordance with Section 4.02(b) below and (y) the
Distribution Account, including any cash therein, which shall be applied in
accordance with Sections 4.02(c) and 4.02(d) below), as follows:
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any Loan Document or any of the Secured Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
Loan Document on behalf of the Grantor and any other costs or expenses incurred
by the Collateral Agent in connection with the exercise of any right or remedy
hereunder or under any Loan Document (collectively “Collateral Agent Costs”);
SECOND, to the payment in full of the Credit Agreement Obligations (the amounts
so applied to be distributed among the applicable Secured Parties pro rata in
accordance with the amounts of the Credit Agreement Obligations owed to them on
the date of any such distribution);
THIRD, to the payment in full of any Swaps Obligations; and
FOURTH, to the Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
(b)The Collateral Agent shall, after and during the continuance of a Foreclosure
Event, apply the proceeds of any collection or sale of the Grantor’s right,
title and interest in the Debt Service Account, including any cash therein, as
follows:
FIRST, to the payment of all Collateral Agent Costs;
SECOND, to the payment in full of the Credit Agreement Obligations (the amounts
so applied to be distributed among the Secured Parties to which the Credit
Agreement Obligations are owed pro rata in accordance with the amounts of the
Credit Agreement Obligations owed to them on the date of any such distribution);
and
THIRD, to the Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;
provided that, any replenishment of funds or other contributions or deposits in
respect of such Debt Service Account from the Distribution Account shall be
subject to Sections 4.02(c) and 4.02(d) below.
(c)The Collateral Agent shall, prior to the occurrence of a Foreclosure Event,
apply the proceeds of any collection or sale of the Grantor’s right, title and
interest in the Distribution Account, including any cash therein, as follows:





--------------------------------------------------------------------------------

11
FIRST, for the prepayment of Borrowings pursuant to Section 2.08(b) of the
Credit Agreement to eliminate any excess of the Aggregate Exposure over the
Aggregate Commitment as a result of any reduction in the Commitments pursuant to
Section 2.06 of the Credit Agreement;
SECOND, to replenish or otherwise make contributions or deposits in respect of
the Debt Service Account as required by Section 2.19 of the Credit Agreement;
and
THIRD, as may be reasonably directed by the Grantor.
(d)The Collateral Agent shall, after and during the continuance of a Foreclosure
Event, apply the proceeds of any collection or sale of the Grantor’s right,
title and interest in the Distribution Account, including any cash therein, as
follows:
FIRST, to the payment of all Collateral Agent Costs;
SECOND, to the payment in full of the Credit Agreement Obligations in respect of
interest and fees (and not principal) (the amounts so applied to be distributed
among the Secured Parties to which the Credit Agreement Obligations are owed pro
rata in accordance with the amounts of the Credit Agreement Obligations owed to
them on the date of any such distribution); and
THIRD, as may be reasonably directed by the Grantor.
(e)The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
SECTION 4.03.Remedies Subject to NBA Consent Letter. Notwithstanding the
foregoing provisions of this Article IV or any of the other provisions hereof or
of any other Loan Document, it is acknowledged and agreed that (a) the exercise
by the Collateral Agent or any Secured Party (whether through the Collateral
Agent or otherwise) of any rights or remedies hereunder or of any other Loan
Document will be made in accordance with, and subject to, the terms of the NBA
Consent Letter, the terms, conditions and provisions of which each of the
Grantor, the Collateral Agent and each Secured Party has accepted as reasonable
and appropriate, (b) each of the provisions of this Agreement and the other Loan
Documents shall be subject to the terms of the NBA Consent Letter and (c) in the
event of any conflict between the terms of the NBA Consent Letter, on the one
hand, and the terms of this Agreement or of any other Loan Document, on the
other hand, the terms of the NBA Consent Letter will control. Each Secured Party
shall be deemed irrevocably to authorize the Collateral Agent to execute,
deliver and perform on its behalf the (i) NBA Consent Letter and (ii) all
amendments, modifications, extensions, waivers, other acts in connection with
the NBA Consent Letter if the Collateral Agent determines, in its reasonable
discretion, that any such amendment, modification, extension, waiver or other
act





--------------------------------------------------------------------------------

12
in connection with the NBA Consent Letter is not material and will not adversely
affect the rights of the Secured Parties.
ARTICLE V.
Miscellaneous


SECTION 5.01.Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)if to the Grantor, to it at Two Pennsylvania Plaza, New York, NY 10001,
Attention of Executive Vice President, & General Counsel (E-mail:
Lawrence.Burian@msgsports.com; Facsimile No. (212) 631-6466); and
(ii)if to the Collateral Agent, to JPMorgan Chase Bank, N.A., 10 S Dearborn St,
Floor L2S, Chicago, IL, 60603, Attention of Teddy Thompson II (E-mail:
jpm.agency.cri@jpmorgan.com; theodore.thompsonii@chase.com; Facsimile No. +1
(844) 490-5663 ), with a copy to JPMorgan Chase Bank, N.A., 237 Park Avenue, 7th
Floor, New York, New York 10017, Attention of Thomas J. Cox (E-mail:
Thomas.J.Cox@jpmorgan.com; Facsimile No. (646) 792-5913).
(b)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 5.02.Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on any collateral (other than the Collateral), or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Grantor in respect of the Secured Obligations or this
Agreement (other than the payment in full of the Secured Obligations).
SECTION 5.03.Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantor in the Loan Documents and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Documents shall be considered to have been
relied upon by the Collateral Agent and the Secured Parties, and shall survive
the execution and delivery of the Loan Documents and the





--------------------------------------------------------------------------------

13
making of any Loans, regardless of any investigation made by the Collateral
Agent or any other Secured Party or on its behalf and notwithstanding that the
Collateral Agent may have had notice or knowledge of any Event of Default or
incorrect representation or warranty at the time any credit is extended under
the applicable Loan Document, and shall continue in full force and effect until
this Agreement shall terminate in accordance with Section 5.15(a).
SECTION 5.04.Binding Effect; Several Agreement; Electronic Signatures. (a)  This
Agreement shall become effective as to the Grantor when a counterpart hereof
executed on behalf of the Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon the Grantor and the
Collateral Agent and their permitted successors and assigns, and shall inure to
the benefit of the Grantor, the Collateral Agent and the other Secured Parties
and their successors and assigns, except that the Grantor shall not have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly permitted by this Agreement or the Credit Agreement.
(b)Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 5.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Collateral Agent to accept Electronic Signatures in any form or format without
its prior written consent and pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (i) to the extent the Collateral Agent
has agreed to accept any Electronic Signature, the Collateral Agent and each of
the Lenders shall be entitled to rely on such Electronic Signature purportedly
given by or on behalf of the Grantor without further verification thereof and
without any obligation to review the appearance or form of any such Electronic
Signature and (ii) upon the request of the Collateral Agent or any Lender, any
Electronic Signature shall be followed, within a reasonable time period, by a
manually executed counterpart. Without limiting the generality of the foregoing,
the Grantor hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Collateral Agent, the
Lenders and the Grantor, Electronic Signatures transmitted by telecopy, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Loan Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the Collateral
Agent and each of the Lenders may, at its option, create one or more





--------------------------------------------------------------------------------

14
copies of this Agreement, any other Loan Document and/or any Ancillary Document
in the form of an imaged electronic record in any format, which shall be deemed
created in the ordinary course of such Person’s business, and destroy the
original paper document (and all such electronic records shall be considered an
original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against the Collateral Agent and any Lender,
and any Related Party of any of the foregoing Persons for any Liabilities
arising solely from the Collateral Agent’s and/or any Lender’s reliance on or
use of Electronic Signatures and/or transmissions by telecopy, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page, including any Liabilities arising as a result of the failure of
the Grantor to use any available security measures in connection with the
execution, delivery or transmission of any Electronic Signature, except, in each
case, to the extent that a court of competent jurisdiction determines in a final
and nonappealable judgment that the Collateral Agent or any Lender acted with
gross negligence or willful misconduct.
SECTION 5.05.Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 5.06.Collateral Agent’s Fees and Expenses; Indemnification. (a) The
Grantor shall pay all reasonable out-of-pocket expenses incurred by the
Collateral Agent and its Affiliates, including the reasonable fees,
disbursements and other charges of counsel, in connection with the negotiation,
preparation, execution, delivery, administration, amendment, waiver or
modification of this Agreement. In addition, the Grantor shall pay all
out-of-pocket expenses incurred by the Collateral Agent, including the fees,
disbursements and other charges of counsel, in connection with documentary taxes
and the enforcement or protection of its rights in connection with the Facility,
including its rights under this Section, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations.
(b)Without limitation of its indemnification obligations under any of the Loan
Documents, the Grantor agrees to indemnify the Collateral Agent, the NBA and
each of their Related Parties (each such Person being called a “Collateral
Indemnitee”) against, and hold each Collateral Indemnitee harmless from, any and
all losses, claims, damages, Liabilities and related expenses, including the
reasonable fees, disbursements and other charges of any counsel for any
Collateral Indemnitee, incurred by or asserted against any Collateral Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement or any actual or threatened claim, litigation,
investigation or proceeding relating to this Agreement, or to the Collateral,
regardless of whether any Collateral Indemnitee is a party hereto; provided that
such indemnity shall not, as to any Collateral Indemnitee, be available to the
extent that such losses, claims, damages, Liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Collateral Indemnitee or any of its Related Parties. At such time as





--------------------------------------------------------------------------------

15
any Collateral Indemnitee shall have received written notice of the formal
commencement of any claim, litigation, investigation or proceeding referred to
in the immediately preceding sentence, such Collateral Indemnitee shall give
notice of such formal commencement to the Grantor (it being understood that the
failure to give such notice shall not affect the indemnification rights of such
Collateral Indemnitee pursuant to this paragraph).
(c)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby. The provisions of this Section 5.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any of the Loan Documents, the consummation of the transactions
contemplated hereby or thereby, the repayment of any of the Secured Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any of the Loan Documents, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party. All amounts due under this
Section 5.06 shall be payable not later than 30 days after written demand
therefor.
SECTION 5.07.The Collateral Agent; Collateral Agent Appointed Attorney-in-Fact;
Notifications. (a) Each of the Secured Parties hereby irrevocably appoints the
Collateral Agent as its agent and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are expressly delegated to
the Collateral Agent by the terms of this Agreement and the other Security
Documents, together with such actions and powers as are reasonably incidental
hereto and thereto. THE COLLATERAL AGENT HAS CONSENTED TO SERVE AS COLLATERAL
AGENT HEREUNDER ON THE EXPRESS UNDERSTANDING, AND THE SECURED PARTIES, BY
ACCEPTING THE BENEFITS OF THIS AGREEMENT, SHALL BE DEEMED TO HAVE AGREED, THAT
THE COLLATERAL AGENT SHALL HAVE NO DUTY AND SHALL OWE NO OBLIGATION OR
RESPONSIBILITY (FIDUCIARY OR OTHERWISE), REGARDLESS OF WHETHER ANY “EVENT OF
DEFAULT” OR EQUIVALENT EVENT HAS OCCURRED AND IS CONTINUING, TO THE SECURED
PARTIES, OTHER THAN THE DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER SECURITY DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, SUBJECT IN ALL EVENTS TO THE PROVISIONS OF THIS AGREEMENT LIMITING THE
RESPONSIBILITY OR LIABILITY OF THE COLLATERAL AGENT HEREUNDER.
The bank serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Collateral Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Grantor or any Affiliate thereof as if it were not the
Collateral Agent hereunder. The bank serving as the Collateral Agent hereunder
shall at all times be the same Person as the bank serving as the Agent under the
Credit Agreement.
The Collateral Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Security Documents. Without
limiting the generality of the foregoing, (a) the Collateral Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether an Event
of Default or any other “default” or equivalent event under any Loan Document
has occurred and is continuing, (b) the Collateral Agent shall not have any duty





--------------------------------------------------------------------------------

16
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by this Agreement and the
other Security Documents that the Collateral Agent is required to exercise in
writing as directed by the Required Lenders and (c) except as expressly set
forth in this Agreement and the other Security Documents, the Collateral Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Grantor or any Affiliate thereof that
is communicated to or obtained by the bank serving as Collateral Agent or any of
its Affiliates in any capacity. The Collateral Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders or in the absence of its own gross negligence or willful
misconduct. The Collateral Agent shall be deemed not to have knowledge or notice
of any Event of Default or any other “default” or equivalent event under any
Loan Document unless and until written notice thereof is given to the Agent by
the Grantor or any Secured Party, and the Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in this Agreement or any other
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of this Agreement or any other Loan Document or any other agreement, instrument
or document, or (v) the satisfaction of any condition set forth in this
Agreement or any other Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent.
The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with independent legal counsel (who
may be independent counsel for the Grantor), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Collateral
Agent; provided that if such sub-agent is not an Affiliate of the Collateral
Agent, such appointment has been approved by the NBA (such approval not to be
unreasonably withheld, conditioned or delayed). The Collateral Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the facilities
provided for herein as well as activities as Collateral Agent.
Subject to the appointment and acceptance of a successor to the Collateral Agent
as provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Grantor, the NBA and the Secured Parties. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
NBA (such consent not to be unreasonably withheld or delayed), to appoint a
successor. If no successor Collateral Agent shall have been so appointed by the





--------------------------------------------------------------------------------

17
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Lenders, and with the consent of the NBA,
appoint a successor Agent which shall be a bank with an office in the
continental United States. Upon the acceptance of its appointment as Collateral
Agent hereunder and as Agent under the Credit Agreement by a successor, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After the Collateral Agent’s resignation hereunder, the provisions of
this Section 5.07 and Section 5.06 shall continue in effect for the benefit of
such retiring Collateral Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Agent.
Each Lender severally agrees (i) to reimburse the Collateral Agent, on demand,
in the amount of its pro rata share (based on the proportion that the amount of
the Credit Agreement Obligations held by it bears to the amount of all Credit
Agreement Obligations) for any expenses referred to in this Agreement and/or any
other expenses incurred by the Collateral Agent and its Affiliates in connection
with its role as Collateral Agent or the enforcement or protection of the rights
of the Collateral Agent and the Secured Parties which shall not have been paid
or reimbursed by the Grantor or paid from the proceeds of the Collateral as
provided herein and (ii) to indemnify the Collateral Agent and its Related
Parties against, and hold such Persons harmless from, on demand, in the amount
of such pro rata share any and all losses, claims, damages, liabilities and
related expenses referred to in this Agreement and/or incurred by the Collateral
Agent and its Related Parties in connection with its role as Collateral Agent or
the enforcement or protection of the rights of the Collateral Agent and the
Secured Parties, to the extent that the same shall not have been reimbursed by
the Grantor or paid from the proceeds of the Collateral as provided herein;
provided that, in each case, such indemnity shall not, as to any such Person, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Persons.
If the Collateral Agent shall have requested instructions from the Secured
Parties and the Required Lenders shall not have responded to such request within
the time period specified by the Collateral Agent in such request (which shall
be a minimum of ten Business Days), the Collateral Agent shall be authorized to
take, but shall not be required to take and shall have no liability for failing
to take, such actions as the Collateral Agent in good faith believes to be
reasonably required to promote and protect the interests of all the Secured
Parties and to maximize both the value of the Collateral and the present value
of the recovery by the Secured Parties on the Secured Obligations and shall give
the Secured Parties notice of such action; provided that once instructions from
the Required Lenders have been received by the Collateral Agent, the actions of
the Collateral Agent shall be governed thereby. To the extent the exercise of
the rights, powers and remedies of the Collateral Agent in accordance with this
Agreement or any of the other Security Documents requires that any action be
taken by any Secured Party, such Secured Party shall take such action to
cooperate with the Collateral Agent to ensure that the rights, powers and
remedies of all Secured Parties are exercised in full.
(b)The Grantor hereby appoints the Collateral Agent the attorney-in-fact of the
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and





--------------------------------------------------------------------------------

18
executing any instrument that the Collateral Agent may deem necessary to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of the Grantor (i) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (ii) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (iii) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Collateral or to enforce any rights in respect of any Collateral;
(iv) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; and (v) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes,
in each case in a manner not inconsistent with the terms of this Agreement, the
other Loan Documents or the NBA Consent Letter; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
SECTION 5.08.Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 5.09.Waivers; Amendment. (a) No failure or delay by the Collateral Agent
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Event of Default, regardless of
whether the Collateral Agent may have had notice or knowledge of such Event of
Default at the time. No notice to or demand on the Grantor in any case shall
entitle the Grantor to any other or further notice or demand in similar or other
circumstances.





--------------------------------------------------------------------------------

19
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor, and consented to by the Required
Lenders; provided, however, that (i) such consent may be given by the Collateral
Agent on behalf of the Lenders pursuant to clause (ii) of the last sentence of
Section 8.02(b) of the Credit Agreement and (ii) the Collateral Agent may,
acting in its reasonable discretion on behalf of the Secured Parties, enter into
waivers, amendments and modifications hereof (w) to correct any inconsistency,
defect or ambiguity in this Agreement, (x) dealing with administrative or
ministerial matters that have no material substantive effect, (y) to better
assure, convey and confirm the pledge of the Collateral or (z) that would not
adversely affect the rights or interests of the Lenders or the creation,
priority or perfection of the security interests hereunder where the effect or
value of such waiver, amendment or modification, to the extent it can be
quantified, is less than $1,000,000 (as determined by the Collateral Agent in
its reasonable discretion).
SECTION 5.10.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 5.11.Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 5.12.Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 5.04. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
SECTION 5.13.Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.





--------------------------------------------------------------------------------

20
SECTION 5.14.Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally agrees that,
notwithstanding the governing law provisions of any applicable Loan Document,
any action or proceeding arising out of or relating to this Agreement, any other
Loan Document or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
SECTION 5.15.Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate when all the
Credit Agreement Obligations have been indefeasibly paid in full (other than
inchoate indemnity obligations) and no Lender has any further commitment to make
Loans under the Credit Agreement.
(b)Upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 8.02 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.
(c)In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall execute and deliver to the Grantor at the
Grantor’s expense, all documents that the Grantor shall reasonably request to
evidence such termination or release and return to the Grantor any Collateral in
its possession that is the subject of such termination or release. Any execution
and delivery of documents pursuant to this Section 5.15 shall be without
recourse to or warranty by the Collateral Agent.








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
KNICKS HOLDINGS, LLC,
by/s/ Victoria MinkName: Victoria MinkTitle: Executive Vice President, Chief
Financial Officer and Treasurer






JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT,by/s/ Joon HurName: Joon
HurTitle:    Executive Director




